Citation Nr: 0411887	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  02-04 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the lumbar spine.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel




INTRODUCTION

The veteran served on active duty from February 1979 to March 
1982.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, dated in September 2001, that granted the veteran's 
claim of entitlement to an increased rating for his service-
connected right knee disorder - assigning a separate rating 
for degenerative arthritis of the right knee, denied a claim 
of entitlement to an increased rating for degenerative joint 
disease of the left knee, denied claims of entitlement to 
service connection for degenerative arthritis of the lumbar 
spine and for internal derangement of the left knee both as 
secondary to the veteran's service-connected right knee 
disorder, and finally entitlement to a total disability 
evaluation based on individual unemployability (TDIU).  The 
denial of service connection for degenerative arthritis of 
the lumbar spine was the only issue in that rating decision 
that was duly appealed.  

In November 2002, the Board denied the veteran's claim of 
entitlement to service connection for degenerative arthritis 
of the lumbar spine as secondary to the service connected 
right knee disorder.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 2003, the Secretary of VA and the veteran's counsel 
submitted a Joint Motion For Remand.  The parties noted that 
a remand was necessary in order for the Board to address and 
fulfill the amended duty to assist, as set forth in the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) codified, in pertinent part, 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  

The veteran's attorney has requested that the Board Remand 
the issue of entitlement to TDIU to the RO for adjudication.  
Because the veteran has not perfected an appeal of the issue 
of TDIU, that issue is not currently in appellate status and 
is not currently under Board jurisdiction.  The issue is 
referred to the RO for appropriate steps to comply with the 
duties to notify and assist.

As explained below, the Board has determined, in compliance 
with the October 2003 Court Order granting the Joint Motion 
For Remand, that further action is required in order to 
comply with the VA's duty to assist in the development of the 
veteran's claim.  Accordingly, this appeal is Remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is 
required.


REMAND

The VA has a duty to assist the appellant in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2002).  The duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining an adequate VA 
examination.  38 C.F.R. § 3.159(c)(4) (2002).  This duty is 
neither optional nor discretionary.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The fulfillment of the statutory duty 
to assist includes conducting a thorough and contemporaneous 
medical examination, one that takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

The Board notes that the most recent examination of the 
veteran occurred in March 2001.  Since that time, the VA and 
the veteran have both reviewed the veteran's claims folder 
and added to the record medical evaluations addressing the 
etiological connection between the veteran's service-
connected right knee disorder and the veteran's degenerative 
arthritis of the spine.  In reviewing the August 2001 VA 
opinion, prepared by an orthopedic surgeon, and the recently 
submitted April 2004 private medical opinion by C.B., a 
neuro-radiologist, the Board finds several questions that 
need clarification prior to adjudication on the merits of the 
veteran's claim.  It is now well-settled that in its 
decisions, the Board may not rely upon its own 
unsubstantiated medical opinion.  Allday v. Brown, 
7 Vet. App. 517 (1995); Traut v. Brown, 6 Vet. App. 495 
(1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The private neuro-radiologist opined that the veteran likely 
damaged his spinal ligaments during his service, particularly 
in an August 1981 lifting injury and subsequent episode of 
low back pain in November 1981, and that these damaged 
ligaments made him susceptible to future injuries to his 
spine due to the fact that the spine and ligament complexes 
were in a weakened state.  He also opined that the veteran's 
improper lifting technique due to his service-connected right 
knee disorder combined with his weakened spine resulting in a 
ruptured disc and resultant need for spinal surgery in 1995.  

Review of the claims folder reveals that the records of the 
treatment of the veteran's degenerative disc disease are not 
currently of record.  There is no medical evidence currently 
of record that evidences the origin or date of onset of the 
degenerative disc disease.

This, in combination with the shortcomings in the duty to 
notify which led to the October 2003 Court Order, necessitate 
a remand to comply with the duty to notify and assist.  In 
view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002). 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for degenerative 
arthritis of the lumbar spine since 
August 2000.  The veteran should identify 
who treated his degenerative disc disease 
in 1994 and 1995.  After securing any 
necessary release, the RO should obtain 
these records.

3.  The veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
the veteran's degenerative disc disease 
and degenerative arthritis of the lumbar 
spine.  The examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more likelihood) that that the veteran's 
degenerative disc disease and/or 
degenerative arthritis of the lumbar 
spine is related to the veteran's 
service-connected right knee disorder or 
to the 1981 back injury and back pain 
symptomatology.  The veteran's post-
service occupational history and the 
history of the degenerative disc disease 
should be included in any analysis of the 
etiological connection between the back 
disorders and right knee.  The examiner 
should address the approximately 13-year 
period during which the veteran did not 
seek treatment for back disability 
between service and first seeking 
treatment for low back pain.  If an 
etiological connection cannot be 
identified, or if identified cannot be 
shown, on a medical scientific basis, and 
without invoking processes relating to 
guesses or judgments based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report.  

The claims folder must be made available 
to the examiner for review before the 
examination.

4.  The RO should readjudicate the claim 
for service connection for degenerative 
arthritis of the lumbar spine.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) and an appropriate period of 
time for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




